
	
		I
		112th CONGRESS
		1st Session
		H. R. 1283
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Latham (for
			 himself, Mr. Boren,
			 Mr. Hunter,
			 Mr. Walz of Minnesota,
			 Mr. Ryan of Ohio,
			 Mr. McKinley,
			 Mr. Loebsack,
			 Mr. Sablan,
			 Mrs. Blackburn,
			 Mr. Kissell,
			 Mr. Fortenberry,
			 Ms. Sutton,
			 Ms. Bordallo,
			 Mr. Holt, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to eliminate the
		  per-fiscal year calculation of days of certain active duty or active service
		  used to reduce the minimum age at which a member of a reserve component of the
		  uniformed services may retire for non-regular service.
	
	
		1.Short titleThis Act may be cited as the
			 Reserve Retirement Deployment Credit
			 Correction Act.
		2.Elimination of
			 per-fiscal year calculation of days of certain active duty or active service to
			 reduce eligibility age for retirement for non-regular service
			(a)Effect of 90-Day
			 periods of serviceSection
			 12731(f)(2)(A) of title 10, United States Code, is amended by striking
			 below 60 years of age by three months for each aggregate of 90 days on
			 which such person so performs in any fiscal year after such date, subject to
			 subparagraph (C) and inserting , subject to subparagraph (C),
			 below 60 years of age by three months for each aggregate of 90 days on which
			 such person serves on such active duty or performs such active service after
			 such date.
			(b)Retroactive
			 effective dateThe amendment
			 made by subsection (a) shall take effect as of January 28, 2008, and as if
			 included in the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181) as enacted.
			
